--------------------------------------------------------------------------------

EXHIBIT 10.82
 

 
October 25, 2010



JEN I, L.P.
c/o JEN Partners, LLC
551 Madison Avenue
Suite 300
New York, NY 10022
Attn: Reuben Leibowitz
JEN Residential LP
c/o JEN Partners, LLC
551 Madison Avenue
Suite 300
New York, NY 10022
Attn: Reuben Leibowitz



Ladies and Gentlemen:


Reference is hereby made to that certain Master Transaction Agreement, dated as
of October 25, 2010, by and among Avatar Holdings, Inc. (“Avatar”), Avatar
Properties Inc. (“API”), JEN Partners LLC (“JEN”) and the seller parties thereto
(the “Sellers”) (the “Master Agreement”). Capitalized terms used and not defined
herein shall have the respective meaning ascribed to them in the Master
Agreement.


JEN I, L.P. (“JEN I”) and JEN Residential LP (“JEN Res” and, together with JEN
I, the “JEN Holders”) hereby acknowledge that, as a condition to Avatar’s and
API’s willingness to enter into the Master Agreement, Avatar and API have
required that the JEN Holders enter into this letter agreement (this
“Agreement”).


As of the date hereof and after giving effect to the transactions contemplated
by the Master Agreement, each JEN Holder is the record and beneficial owner of
the shares of common stock, $1.00 par value, of Avatar (“Avatar Common Stock”)
listed opposite its name on Exhibit A (such shares, together with any other
shares of Avatar Common Stock acquired by JEN, a JEN Holder or any of their
respective Affiliates (collectively, the “JEN Group”) after the date hereof,
being collectively referred to herein as the “JEN Shares”).


1.1            Agreement to Vote.


(a)            Voting. From the date hereof until the date (the “Vote
Termination Date”) on which neither Reuben Leibowitz nor Allen Anderson serves
on the board of directors of Avatar (the “Board”), at each meeting of the
stockholders of Avatar pertaining to the election of directors however called
(or any action by written consent in lieu of a meeting pertaining to the
election of directors) or any adjournment thereof, each JEN Holder shall appear
at such meeting of stockholders or otherwise cause all JEN Shares to be counted
as present thereat for the purpose of establishing a quorum, and vote all JEN
Shares (or cause them to be voted) or (as appropriate) execute written consents
in respect thereof, in favor of all individuals nominated by Avatar to be
elected to the Board. Any such vote shall be cast (or consent shall be given) by
the JEN Holders in accordance with the procedures governing such meeting or
consent so as to ensure that it is duly counted, including for purposes of
determining that a quorum is present and for purposes of recording the results
of such vote (or consent) pertaining to the election of directors.

 
 

--------------------------------------------------------------------------------

 

(b)            Proxy.


(i)                In furtherance of the JEN Holders’ agreement in Section
1.1(a) above, but subject to the following sentence, each JEN Holder hereby
irrevocably constitutes and appoints Avatar and any officer(s) of Avatar
designated as proxy or proxies by Avatar as its attorney-in-fact and proxy in
accordance with the Delaware General Corporation Law (the “DGCL”) (with full
power of substitution and re-substitution), for and in the name, place and stead
of such JEN Holder, to vote all JEN Shares at any meeting of stockholders of
Avatar pertaining to the election of directors however called (or any
adjournment or postponement thereof), or to execute one or more written consents
in respect of JEN Shares, in each case, in favor of all individuals nominated by
Avatar to be elected to the Board.


(ii)               Such proxy shall be valid and irrevocable until the Vote
Termination Date. Each JEN Holder represents that no other proxies have been
given in respect of its JEN Shares. Each JEN Holder affirms that the foregoing
proxy is (x) given to secure the performance of such JEN Holder’s obligations
under this Agreement and (y) irrevocable until the Vote Termination Date and
coupled with an interest in accordance with the provisions of Section 212(e) of
the DGCL. If for any reason the proxy granted herein is not irrevocable or is
for any reason unenforceable, then each JEN Holder irrevocably agrees to vote or
to direct the voting or the execution of written consents in respect of its JEN
Shares in accordance with, and to the extent set forth in, Section 1.1(a).


(iii)              The inspector of elections at any meeting of the stockholders
of Avatar shall have the sole authority to make any determinations with regard
to the voting of the JEN Shares, and any other determinations required under
this Section 1.1 and any determination by such inspector of elections shall be
conclusive and binding, absent manifest error.


1.2            Standstill. Each JEN Holder agrees that, during the period
commencing on the date hereof until the date on which the members of the JEN
Group, in the aggregate, no longer beneficially own 5% or more of the
outstanding shares of Avatar Common Stock or are required to file a Schedule 13D
or Schedule 13G (or, in each case, any document that serves as a successor
thereto) (in each case, a “5% Filing”) with the Securities and Exchange
Commission (the “SEC”) pursuant to applicable law with respect to their
beneficial ownership of shares of Avatar Common Stock, it will not, and will
cause each of its Affiliates not to, do or agree to do any of the following
without the prior written consent of Avatar:


(a)            acquire, offer or propose to acquire, solicit an offer to sell or
agree to acquire, directly or indirectly, alone or in concert with others, by
purchase or otherwise, any direct or indirect beneficial interest in any voting
securities of Avatar or direct or indirect rights, warrants or options to
acquire, or securities convertible into or exchangeable for, any voting
securities of Avatar; provided, that nothing herein shall prohibit the JEN
Holders from acquiring shares of Avatar Common Stock in accordance with the
terms and conditions of the Earnout Agreement;


(b)            make, or in any way participate in, directly or indirectly, alone
or in concert with others, any “solicitation” of “proxies” to vote (as such
terms are used in the proxy rules of the SEC promulgated pursuant to Section 14
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or
seek to advise or influence in any manner whatsoever any Person with respect to
the voting of, any voting securities of Avatar with respect to, in each case,
any of the matters described in Section 1.2(d);

 
2

--------------------------------------------------------------------------------

 

(c)            form, join or in any way participate in a “group” within the
meaning of Section 13(d)(3) of the Exchange Act with respect to any voting
securities of Avatar in connection with any of the matters described in Section
1.2(d); provided, that nothing herein shall prohibit the JEN Holders from filing
or amending any 5% Filing in respect of shares of Avatar Common Stock acquired
pursuant to the Master Agreement or the Earnout Agreement or otherwise acquired
in accordance with the Agreement;


(d)            otherwise act, alone or in concert with others, to seek to
propose to Avatar or any of its stockholders any merger, business combination,
restructuring, recapitalization or other similar transaction to or with Avatar
or otherwise seek, alone or in concert with others, to control, change or
influence the management or Board or nominate any person as a director who is
not nominated by the then incumbent directors, or propose any matter to be voted
upon by the stockholders of Avatar; or


(e)            subject to the other provisions of this Section 1.2, take any
action that could reasonably be expected to compel Avatar to make a public
announcement regarding any of the matters referred to in clauses (a) through (d)
of this Section 1.2, or publicly announce an intention to do, or enter into any
arrangement or understanding with others to do, any of the actions restricted or
prohibited under clauses (a) through (d) of this Section 1.2.


Notwithstanding the foregoing, (1) the members of the JEN Group may take any of
the actions otherwise prohibited by Section 1.2(a) so long as, after giving
effect to any such actions and the acquisition of any shares of Avatar Common
Stock by the JEN Holders pursuant to the Earnout Agreement, the members of the
JEN Group would not beneficially own, in the aggregate, more than 15% of the
outstanding shares of Avatar Common Stock, (2) in the event the Board approves a
transaction of a type described in Section 1.2(d), the members of the JEN Group
will not be prohibited from voting to approve such transaction or selling any
Avatar Common Stock (including by participating in a tender offer) in connection
with, and pursuant to the terms of, such transaction, and (3) nothing in this
Agreement will limit or affect or be deemed to apply to Reuben Leibowitz’s or
Allen Anderson’s actions taken in connection with his service as a member of the
Board, including without limitation discussing any proposal concerning any
extraordinary transaction involving Avatar or any of its Affiliates with the
Board and representatives of Avatar and its advisors who are involved in the
evaluation and execution of any such proposal on behalf of Avatar.


1.3            Restriction on Transfer. From the date hereof until the second
anniversary of the date hereof (the “Lockup Period”), no JEN Holder shall
directly or indirectly (i) sell, transfer (including by operation of law), give,
pledge, encumber, assign or otherwise dispose of (including, without limitation,
any Constructive Disposition (as hereinafter defined)), or enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, gift, pledge, encumbrance, assignment or other disposition of (each, a
“Transfer”), any JEN Shares acquired pursuant to the Master Agreement (or any
right, title or interest thereto or therein), (ii) deposit any JEN Shares
acquired pursuant to the Master Agreement into a voting trust or grant any
proxies or enter into a voting agreement, power of attorney or voting trust with
respect to any such JEN Shares, (iii) take any action that would make any
representation or warranty of a JEN Holder set forth in this Agreement untrue or
incorrect in any material respect or have the effect of preventing, disabling or
delaying a JEN Holder from performing any of its obligations under this
Agreement, or (iv) agree (whether or not in writing) to take any of the actions
referred to in the foregoing clauses (i), (ii) or (iii) of this Section 1.3 to
the extent that any such actions would be effective prior to the end of the
Lockup Period. If requested by Avatar, the JEN Holders agree that all
certificates representing JEN Shares acquired at the Closing pursuant to the
Master Agreement may bear a prominent legend stating that such JEN Shares are
subject to the transfer, voting and other restrictions described in this
Agreement; provided, however, that in the event that such JEN Shares are no
longer subject to the applicable restrictions pursuant to the terms of this
Agreement, upon written request by the applicable JEN Holder, Avatar shall, as
promptly as reasonably practicable, remove such legends from the certificates
representing such JEN Shares. As used herein, the term “Constructive
Disposition” means, with respect to any JEN Shares acquired pursuant to the
Master Agreement, a short sale with respect to such security, entering into or
acquiring an offsetting derivative contract with respect to such security,
entering into or acquiring a futures or forward contract to deliver such
security or entering into any other hedging or other derivative transaction that
has the effect of materially changing the economic benefits and risks of
ownership or any other transaction having a comparable effect. Notwithstanding
the foregoing, nothing in this Agreement shall restrict the ability of a JEN
Holder to (a) engage in any hedging, derivative or other transactions relating
to, or to otherwise transfer, any securities of any Person other than Avatar,
(b) take any of the actions described in clause (2) of the last paragraph of
Section 1.2 to the extent permitted thereby, or (c) Transfer any JEN Shares
acquired pursuant to the Master Agreement to the other JEN Holder or to another
member of the JEN Group as long as the transferee delivers a written instrument
to Avatar, in form and substance reasonably satisfactory to Avatar, confirming
that such transferee is subject to and bound by all of the obligations of this
Agreement (including, but not limited to, Section 1.5) as a “JEN Holder.”

 
3

--------------------------------------------------------------------------------

 

1.4            Representations and Warranties of Sellers. Except for proxies and
restrictions in favor of Avatar pursuant to this Agreement and except for such
transfer restrictions of general applicability as may be provided under the
Securities Act and the “blue sky” laws of the various states of the United
States, each JEN Holder has sole voting power and sole power of disposition with
respect to all of the JEN Shares listed on Exhibit A opposite its name, with no
restrictions on such JEN Holder’s rights of voting or disposition pertaining
thereto and no Person other than the JEN Holders has any right to direct or
approve the voting or disposition of any JEN Shares. As of the date hereof,
neither JEN Holder owns, beneficially or of record, any securities of Avatar
other than the JEN Shares listed on Exhibit A opposite its name.


1.5            Pledge. i) Subject to clause (c) of this Section 1.5, each of the
JEN Holders hereby acknowledges and agrees that, from the date hereof until the
end of the Lockup Period, the JEN Shares owned by it are and shall be collateral
security for the indemnification obligations of the Sellers set forth in the
Master Agreement. In furtherance of the foregoing, to secure the obligations and
liabilities of the Sellers under Article VIII of the Master Agreement
(collectively, the "Secured Obligations"), each JEN Holder hereby pledges and
assigns to Avatar and API, and grants to Avatar and API a security interest in,
all of such JEN Holder’s right, title and interest, whether now existing or
hereafter arising, in the JEN Shares (the "Pledged Collateral"). All
certificates or instruments (if any) representing or evidencing any Pledged
Collateral shall be delivered to and held by or on behalf of Avatar and API and
shall either be in suitable form for transfer by delivery, or shall be
accompanied by duly executed undated instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to Avatar and API. Each
JEN Holder hereby authorizes Avatar and API to file one or more UCC financing or
continuation statements, and amendments thereto (or similar documents required
by any laws of any applicable jurisdiction), relating to all or any part of the
Pledged Collateral without the signature of such JEN Holder, in each case in
form and substance reasonably satisfactory to such JEN Holder.

 
4

--------------------------------------------------------------------------------

 

(b)            In the event that a Purchaser Indemnified Party is entitled to
indemnification from the Sellers under the Master Agreement pursuant to a claim
for indemnification against Sellers under Section 8.2(a) thereof that is
resolved and not otherwise satisfied by offsetting any amounts payable under the
Notes, Avatar and API shall be entitled to exercise all remedies in respect of
the Pledged Collateral in accordance with the Uniform Commercial Code as in
effect in the State of New York from time to time, to the extent of the value of
such indemnification claim.


(c)            Subject to Section 1.5(b), at 11:59 PM on the last day of the
Lockup Period, notwithstanding whether any Secured Obligations remain
outstanding, (i) all security interests and other liens granted to or held by
Avatar and/or API pursuant to this Section 1.5 shall automatically terminate
without further action with respect to the Released Shares, (ii) the pledge of
the Released Shares under this Section 1.5 shall automatically terminate without
further action and have no further force or effect, (iii) Avatar and API shall
return to the JEN Holders within one Business Day, by overnight mail or hand
delivery, all collateral in respect of the Released Shares consisting of
original stock certificates and instruments in their possession, and, following
which, each JEN Holder will be deemed to be fully authorized to file any
applicable UCC termination statements, and (iv) Avatar and API will execute and
deliver to the JEN Holders, at the JEN Holders’ request and expense, such
additional documents, instruments or releases as either JEN Holder may
reasonably request to further evidence the termination of all instruments of
record in favor of Avatar and/or API with respect to the security interests and
liens securing the Secured Obligations in respect of the Released Shares. In the
event that there are any Holdback Shares on the last day of the Lockup Period,
the actions described in clauses (i)-(iv) of this Section 1.5(c) shall be taken
with respect to any portion of such Holdback Shares that remain outstanding to
the extent that the claims in respect of which such Holdback Shares were not
released on the last day of the Lockup Period have been finally resolved and, if
applicable, satisfied from the Holdback Shares pursuant to Section 1.5(b).


(d)            For purposes of this Section 1.5, (i) “Released Shares” means a
number of JEN Shares determined by subtracting (A) the number of Holdback Shares
from (B) the total number of JEN Shares outstanding at the applicable time, and
(ii) “Holdback Shares” means a number of JEN Shares determined by dividing (A)
the aggregate amount, if any, of outstanding claims for indemnification against
Sellers under Section 8.2(a) of the Master Agreement properly asserted in a
written notice within the required timing for asserting such claim in accordance
with Article VIII of the Master Agreement (but not yet resolved as of the last
day of the Lockup Period) by (B) the per share price of Avatar Common Stock as
of the last day of the Lockup Period based on the average of the 20 prior
trading day closing prices thereof.

 
5

--------------------------------------------------------------------------------

 

1.6            Definition of “Beneficial Ownership” and “Affiliates.” For
purposes of this Agreement, (a) “beneficial ownership” with respect to (or to
“own beneficially”) any securities shall mean “beneficial ownership” of such
securities as determined pursuant to Rule 13d-3 under the Exchange Act and (b)
“Affiliate” shall be deemed to have the meaning set forth in the Master
Agreement; provided, however, that for the avoidance of doubt no limited partner
of either JEN Holder shall be deemed to be a member of the JEN Group for
purposes of this Agreement unless such limited partner is a controlled Affiliate
of Reuben Leibowitz or Allen Anderson.


1.7            Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand or (ii) one Business Day following the day sent by overnight
courier, in each case at the following addresses (or to such other address as a
party may have specified by notice given to the other party pursuant to this
provision):


If to either JEN Holder, to:


JEN Partners, LLC
551 Madison Avenue
Suite 300
New York, NY 10022
Attn: Reuben Leibowitz


with a copy (which shall not constitute notice) to:


Jones Day
222 E. 41st Street
New York, New York 10017
 
Attention:
Steven C. Koppel

Andrew M. Levine


If to Avatar or API, to:


Avatar Holdings Inc.
201 Alhambra Circle, Suite 1200
Coral Gables, FL 33134
Attention: General Counsel


with a copy (which shall not constitute notice) to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
 
Attention:
Simeon Gold

Jon-Paul Bernard

 
6

--------------------------------------------------------------------------------

 

and


Akerman Senterfitt LLP
One Southeast Third Avenue, 25th Floor
Miami, FL 33131
Attention: Stephen K. Roddenberry


1.8            Miscellaneous.


(a)            Further Assurances. Each of the JEN Holders, Avatar and API shall
use their commercially reasonable efforts to take, or cause to be taken, all
actions necessary or appropriate to consummate the transactions contemplated by
this Agreement


(b)            Expenses. Except as otherwise provided in this Agreement, the JEN
Holders, on the one hand, and Avatar and API, on the other hand, shall each bear
their own expenses incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby.


(c)            Specific Performance. The parties acknowledge and agree that a
breach of this Agreement would cause irreparable damage to the other parties
hereto and that such other parties will not have an adequate remedy at law.
Therefore, the obligations of the parties under this Agreement shall be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith. Such remedies shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies which any party may
have under this Agreement or otherwise.


(d)            Submission to Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial.


(i)             The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any federal or state court located within the State of New York
over any dispute arising out of or relating to this Agreement and each party
hereby irrevocably agrees that all claims in respect of such dispute or any
suit, action or proceeding related thereto may be heard and determined in such
courts. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(ii)            Each of the parties hereto hereby consents to process being
served by any party to this Agreement in any suit, action or proceeding by
delivery of a copy thereof in accordance with the provisions of Section 1.7.

 
7

--------------------------------------------------------------------------------

 

(iii)           THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


(e)            Entire Agreement; Amendments and Waivers. This Agreement
represents the entire understanding and agreement among the parties hereto with
respect to the subject matter hereof and can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.


(f)            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and performed in such state, without regard to principles of conflict of
laws thereof (other than Section 5-1401 of the New York General Obligations
Law).


(g)            Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.


(h)            Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement. Except as expressly permitted hereby, no assignment of this Agreement
or of any rights or obligations hereunder may be made by either the JEN Holders,
Avatar or API (by operation of law or otherwise) without the prior written
consent of the other parties hereto and any attempted assignment without the
required consents shall be void. Notwithstanding the foregoing, Avatar and API
shall be permitted to assign this Agreement in connection with any consolidation
or merger of Avatar and/or API, respectively, with or into another Person.

 
8

--------------------------------------------------------------------------------

 

(i)             Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and a complete
set of such counterparts shall constitute one Agreement.


[Remainder of this page left intentionally blank.]

 
9

--------------------------------------------------------------------------------

 

Sincerely,


AVATAR HOLDINGS INC.
 
AVATAR PROPERTIES INC.
             
By:
/s/ Patricia Kimball Fletcher
 
By:
/s/ Patricia Kimball Fletcher
 
Name:
Patricia Kimball Fletcher
   
Name:
Patricia Kimball Fletcher
 
Title:
Executive Vice President
   
Title:
Executive Vice President



ACKNOWLEDGED AND AGREED UPON
AS OF THE DATE FIRST WRITTEN ABOVE:


JEN I, L.P.
 
JEN RESIDENTIAL LP
             
By:
/s/ Reuben S. Leibowitz
 
By:
/s/ Reuben S. Leibowitz  
Name:
Reuben S. Leibowitz
   
Name:
Reuben S. Leibowitz
 
Title:
Managing Member
   
Title:
Managing Member



[Signature Page to Voting, Standstill and Lock-Up Letter Agreement]

 
 

--------------------------------------------------------------------------------

 

Exhibit A


JEN Shares


JEN Holder
Number of shares of Avatar Common Stock
JEN I
630,343
JEN Res
420,229



Exhibit A to Voting, Standstill and Lock-Up Letter Agreement
 
 
 

--------------------------------------------------------------------------------